[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 203 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 204 
The architect was expressly made the agent of the owner for the purposes of the contract, but such agency, so far as it related to making alterations, or directing that extra work should be done, was limited as in the contract stated, to such orders as he should give in writing. The restrictions on the authority of the architect were for the protection of the *Page 206 
owner. Where contracts including plans and specifications involve a great amount of detail, and the merits of claims for alterations and extra work are difficult to determine and adjust after the work is completed, a provision requiring the contractor to submit itemized estimates of the expense of proposed alterations or extra work and that the order of the architect therefor should be in writing, is reasonable and tends to a more definite understanding and avoids controversies. The contractor is not required to make changes or perform extra work unless he first receives written authority therefor and the contract is, therefore, neither unreasonable nor severe and it should be enforced. An agent cannot enlarge his own powers by waiving the limitations thereon.
In Woodruff v. Rochester and Pittsburgh R.R. Co. (108 N.Y. 39) plaintiffs as sub-contractors did work upon the request of the engineers in charge of the work, and under an agreement made with them by which such work was taken outside of the contract and was to be paid for at cost and ten per cent added, and this court said, "if extra work, not covered by the precise terms of the contract, then it is provided in the contract that no claim should be allowed for such work `unless the same should be done in pursuance of a written order from the engineer in charge, and the claim made at the first settlement after the work was executed.' This was one of the terms of the contract, and we are unable to perceive that the engineers had any power or authority to alter or change it. It was inserted in the contract to protect the defendant from claims for extra work which might be based upon oral evidence, after the work was completed and when it might be difficult to prove the facts in relation thereto. If the engineers in charge had an unlimited authority to change the contract at their will and to make special agreements for work fairly embraced therein, then the defendant had very little protection from the reduction of their contract to writing. If these engineers were the agents of the defendant, they were its agents with special powers simply to do the engineering work and to superintend and *Page 207 
direct as to the execution of the contract." And the court quoted with approval Redfield on the Law of Railroads, as follows: "Where the contract contains express provisions that no allowance shall be made against the company for extra work, unless directed in writing under the hand of the engineer, or some other person designated, or unless some other requisite formality be complied with, the party who performs extra work upon the assurance of any agent of the company that it will be allowed by the company, without the requisite formality, must look to the agent for compensation and cannot recover of the company either at law or in equity."
A provision that the builder is not to execute any extra work or make any modifications or alterations in the work mentioned in the specifications and plans unless ordered in writing by the engineer in charge or claim payment for the same unless such written order be produced is valid and should be enforced. Such a provision is one intended for the benefit of the employer. (Cyc. vol. 6, pages 16, 17, 77, 78; Am.  Eng. Ency. of Law [2nd ed.], vol. 30, page 1285; L'Hommedieu v. Winthrop, 59 App. Div. 192;Johnson v. City of Albany, 86 App. Div. 567; Lewis v.Yagel, 77 Hun, 337; O'Brien v. Mayor, etc., of N.Y.,139 N.Y. 543; Sutherland v. Morris, 45 Hun, 259.)
In Thomas v. Stewart (132 N.Y. 580) and Schnaier v.Nathan (49 App. Div. 298), where the authority of an architect employed by the owner as his agent and representative in the erection of a building was held to extend to giving verbal consent to deviations from the written contract, there was no limitation on the architect's authority. A building contract which makes an architect an agent of the owner and limits his authority in regard to alterations and extra work as in this case, is entirely different from a contract providing that the contractor shall not be paid for alterations or extra work unless the same are ordered in writing by the owner. A party to a building or other contract can waive a provision therein inserted for his benefit (Solomon v. Vallette, *Page 208 152 N Y 147; Dunn v. Steubing, 120 N.Y. 232; Eagle Iron Works v.Farley, 83 App. Div. 82), but it is an elementary rule that an agent for a party is bound by the terms of his agency.
The court in this case, referring to the provisions of the contract providing that the architect shall act for the purposes of the contract as the agent of the owner, charged the jury as follows: "I charge it as the law of the case that this provision last referred to by me is broad enough to authorize the architect to waive the requirement that the plaintiff should furnish estimates of extra work and obtain a written order from the architect therefor," and left to them to determine as a question of fact whether the architect had in fact waived the provisions of the contract relating thereto. This charge of the court was duly excepted to.
The masons' specification provides: "The depths of independent foundations on north property are below new cellar floor." They also provided: "The adjoining property foundations are below new cellar floor." It is claimed by the plaintiff that the foundations of the adjoining property on the north were not below the new cellar floor and did not reach within eighteen inches of the same and that the shoring, sheath piling, sustaining and underpinning adjoining wall to 555 Broadway was work additional to that for which he bid, made necessary by reason of the foundations of the adjoining property being different than they were represented by the owner.
That part of the building at No. 555 Broadway was new and the north wall of the old building standing at No. 553 Broadway was three feet six inches thick in the sub-basement, and four inches less in thickness at each second story above the sub-basement. The beams of the old building ran north and south and they were set in the brick wall, but there was nothing to indicate how far the beams projected into the wall. The specifications provided: "Mason contractor will remove present north wall from the roof down or such parts of it as soon as supporting lines of columns are set in place. The present northerly bearing wall to act as shoring supports *Page 209 
while setting columns." They also provided: "As soon as columns and girders are set under present floors where cutting away of brick work is necessary the spaces must be filled in with proper wedges or brick work as each floor load is being carried by new line of columns and the superimposed loads being transferred to them section by section and floor by floor, each column being then ready and in place to do its work."
They also provided that the contractor should "cut chase in present brick wall for columns." It is claimed by the plaintiff that when the chases were cut it was found that the bearing wall was not a sufficient support while setting the columns and the additional work of sustaining and shoring of beams and flooring of old building while columns and girders were being put in place was made necessary by reason of the owner's misrepresentations in regard to the wall acting as a shoring support while setting such columns.
The plans show that the new proposed smoke flue was separate and distinct from the old one. When the plaintiff came to do the work he claims that the old flue was not at the place shown on the plan and that the new flue to be erected ran directly into the old flue and that the temporary smoke pipe for boilers while chimney was being built was additional work made necessary to take the smoke from the fires then being maintained under the boilers in the basement.
Where the amount of work to be performed and materials to be furnished under and by a contract depend upon conditions that cannot be ascertained by inspection and bidders are not required and given an opportunity to make such investigations as are necessary to satisfy themselves as to the amount of work to be done and materials to be furnished and the contract, plans and specifications include representations as to existing conditions which are inserted for the purpose of enabling contractors to determine what bid to make for the proposed work and materials, a recovery may be had as for a breach of contract for the damages caused if it shall turn out that the representations were erroneous.
As bearing upon misrepresentations in contracts and extra *Page 210 
expense to contractors caused by acts or statements of the person or corporation with whom the contract is made, see Horgan v.Mayor, etc., of N.Y. (160 N.Y. 516); Lentilhon v. City ofNew York (102 App. Div. 548); Messenger v. City of Buffalo
(21 N.Y. 196); Mulholland v. Mayor, etc., of N.Y. (113 N.Y. 631) ; Dwyer v. Mayor, etc., of N.Y. (77 App. Div. 224);Becker v. City of New York (176 N.Y. 441); Gearty v.Mayor, etc., of N.Y. (171 N.Y. 61); McCann v. City ofAlbany (11 App. Div. 378).
It is unnecessary to consider further the question relating to a breach of contract by the defendant's testator because this action was brought, tried and decided upon the theory that the labor and materials mentioned in the complaint were extras ordered by the architect under the contract and that he had waived the provisions of the contract which required that no extras would be allowed unless itemized estimates were submitted by the contractor and the architect's order in writing was given for the same. As we have seen, the charge of the trial court relating to the architect's authority to waive such provisions of the contract was erroneous, and for that reason the judgment should be reversed and a new trial granted, with costs to abide the event.
CULLEN, Ch. J., GRAY, EDWARD T. BARTLETT, HAIGHT and VANN, JJ., concur; WILLARD BARTLETT, J., not sitting.
Judgment reversed, etc.